Exhibit 10.25

  

 

 

 

 

 

 

 

 

COLLECTIVE BARGAINING AGREEMENT

 

Between

 

SALON MEDIA GROUP

and

WRITERS GUILD OF AMERICA, EAST, INC.

 

 

 

October 10, 2018 – December 31, 2021

 

 

 

 

--------------------------------------------------------------------------------

 

 

This Agreement is made and entered into by and between Salon Media Group ( the
“Employer”) and the Writers Guild of America-East (the “Guild” or the “Union”).

 

Article 1: Recognition Clause

 

The Company recognizes the Guild as the exclusive collective bargaining
representative within the meaning of Section 9 (a) of the National Labor
Relations Act (the “Act”) of a unit of full-time and regular part-time writers,
assistant editors, section editors (e.g. politics, video, culture, social media
and cover editors), deputy editors, associate managing editors, art directors,
and comment moderators employed by Salon for the creation of salon.com branded
content, excluding all other managers, clerical employees, guards, professional
employees and supervisors as defined in the Act (the "Bargaining Unit").

 

Article 2: Union Security

 

A.     The Employer agrees that it will not continue any Bargaining Unit
Employee ("Employee") in its employ under this Agreement unless they are a
member in good standing of the Union or has made application for membership in
the Union within thirty (30) days following the beginning of their employment,
or the effective date of this Agreement, whichever is later.

 

B.     The failure of any Employee covered hereunder to be or become a member in
good standing of the Guild by reason of a refusal to tender the initiation fees
or periodic dues and assessments uniformly required on a percentage basis of
gross wages or incorporated with dues so uniformly required shall obligate the
Employer to discharge such person upon written notice to such effect by the
Union unless such dues and/or initiation fees are tendered within five (5) days
after the mailing and e-mailing of such notice to the Employer and the Employee.

 

C.     Nothing in this Article shall be construed to require the Employer to
cease employing any Employee if the Employer has reasonable ground for believing
that:

(l) membership in the Union was not available to such Employee on the same terms
and conditions generally applicable to other members; or

(2) such Employee’s membership in good standing in the Union was denied or
terminated for reasons other than failure of the Employee to tender periodic
dues and initiation fees uniformly required by the Union as a condition of
acquiring or retaining membership in good standing.

 

D.     If the Employer should employ an applicant not a member of the Union, it
shall, prior to the beginning of such applicant’s work, refer the applicant to
the Union for information as to the Union membership requirements.

 

Page 1

--------------------------------------------------------------------------------

 

 

E.     The Employer will provide a copy of the current Salon – WGAE Agreement to
all employees hired into bargaining unit positions.

 

Article 3: Dues Checkoff

 

A.     The Employer agrees that upon 30 days’ notice thereafter from the Guild,
it will deduct initiation fees and membership dues and assessments uniformly
required on a percentage basis of gross wages or incorporated with dues as
designated by the Guild upon receipt from each Employee who individually and in
writing signs a voluntary check-off authorization card in the form and in the
manner provided below and provided that all other circumstances comply with all
applicable provisions of the federal law.

 

B.     WRITERS GUILD OF AMERICA

 

“I, the undersigned, hereby authorize and direct Salon, to checkoff from my
wages every week union membership dues and assessments uniformly required as
well as initiation fees, if owing, (initiation fees to be prorated over a
twelve-week period) as promulgated by the Union according to the procedure set
forth in the constitution of the WGA and pay same to the Writers Guild of
America, East, Inc., 250 Hudson Street, New York, New York 10013.

 

This authorization and assignment shall be irrevocable for the term of the
applicable collective bargaining contract between the Guild and the Employer, or
for a period of one year from the date appearing hereon, whichever is sooner,
and shall automatically renew itself for successive yearly periods or applicable
contract year period unless and until I give written notice to terminate to the
Employer and the Guild at least twenty (20) days prior to the expiration date of
the present contract or the one-year period from date of signature. If no such
notice is given, my authorization shall be irrevocable for successive periods of
one year thereafter with the same privilege of revocation at the end of each
such period.”

 

WITNESS:________________ SIGNATURE:______________

DATE:_____________

 

Article 4: Termination of Employment

 

Severance

 

Employees who are laid off because of a reduction in force will receive one week
of severance pay for each year of service (incomplete years to be prorated),
with a minimum of two (2) weeks’ pay and a maximum of six (6) weeks’ pay.

 

Page 2

--------------------------------------------------------------------------------

 

 

Just Cause

 

Employees can be terminated only for "just cause," except as described below.

 

Probationary Employees: The Employer shall have the right in its sole discretion
to discharge any employee in their first six (6) months of service for any
reason and without recourse to the grievance and arbitration provisions of this
Agreement. Upon request, the Employer may request to extend the probationary
period to nine (9) months. The Employer’s request shall not be unreasonably
denied.

 

Termination for Gross Misconduct: Employees may be terminated immediately for
gross misconduct. Examples of gross misconduct include but are not limited to
plagiarism, breaches of journalistic ethics, violence, dishonesty, refusal or
failure to perform assigned tasks, unprofessional conduct, and theft. If the
Union elects to arbitrate a termination for gross misconduct, the only question
for the arbitrator will be whether the alleged misconduct occurred. Employees
discharged for gross misconduct shall not be entitled to severance pay.

 

Termination for Poor Performance/Editorial Reasons: If the Employer determines
in its sole discretion that an Employee’s work product is unsatisfactory for any
reason(s) (e.g., editorial content, editorial quality, professionalism ), it may
discharge the Employee. However, prior to being so discharged, an Employee shall
be given notice of the reason(s) for potential termination and an opportunity to
cure of at least one (1) month. Such decision shall not be subject to challenge
through the grievance and arbitration procedure other than to establish that the
Employer’s decision was made for an editorial or performance-based reason and
that appropriate notice was provided.

 

Article 5 Labor-Management Committee

 

Salon and the Guild will establish a Joint Labor-Management Committee for the
purpose of meeting and discussing employee concerns and matters affecting
relations between the parties, including, among others, diversity, training, new
technology, editorial independence, editorial standards and integrity, methods
of operation and work processes, and other such matters. At the request of
either party, the Committee will meet once every four months during the term of
this Agreement. The parties shall exchange written agendas at least forty-eight
(48) hours in advance of the actual meeting date. Nothing herein prohibits the
parties from meeting more frequently.

 

Article 6 Grievance and Arbitration

 

A.      Any complaint, controversy, dispute, or claim (herein, collectively, a
“grievance” or “grievances”) between the parties hereto arising during the term
of this Agreement with respect to the provisions of this Agreement or its
interpretation or any alleged breach thereof, shall be discussed promptly and in
good faith by the designated representatives of the parties in an effort to
attain an amicable settlement.

 

Page 3

--------------------------------------------------------------------------------

 

 

B.     All grievances must be presented by the grieving party to the
non-grieving party in writing, no later than forty-five (45) calendar days after
the grieving party knew or with due diligence should have known of the
circumstances giving rise to the grievance. The Employer and the Guild shall
meet within ten (10) days of receipt of the written grievance.

 

C.     If the grievance is not resolved, the grieving party may, within sixty
(60) days following the grievance meeting (or, if the parties fail to meet as
prescribed above, within sixty (60) calendar days of presenting the written
grievance), submit the grievance to arbitration before an impartial arbitrator
selected in accordance with the Labor Arbitration rules and procedures of the
American Arbitration Association. The arbitrator shall have jurisdiction and
authority solely to interpret, apply, and/or determine the meaning of any
provision of this Agreement, and shall have no power to change, add to, or
subtract from any provision. No award in any such arbitration shall be
retroactive to a date more than thirty (30) days prior to the date when the
grievance was presented.

 

D.     The determination of the arbitrator shall be final and binding upon the
Employer, the Guild, and/or the represented employee(s); and the costs of the
arbitration (e.g., arbitrator’s fee, filing fees) shall be borne equally by the
Employer and the Guild, and each party shall bear its own other costs, legal
fees, and expenses relating to the arbitration.

 

E.     A failure to submit a grievance or demand arbitration in accordance with
the requirements set forth above, including the time limits, shall permanently
bar the grievance and/or the arbitration as the case may be. Arbitration shall
be the sole and exclusive procedure for resolving disputes hereunder, and the
arbitration award shall be a party’s sole and exclusive remedy, provided that
either party may proceed in court to confirm or vacate an award according to
law.

 

F.      The Guild agrees and acknowledges that it is unaware of any Employer
employment policy or practice in effect as of the commencement of the term
hereof that violates this Agreement, and the Guild shall not grieve or otherwise
object to any such current policy or practice of which it is aware.

 

Article 7: Workload and Overtime

 

Employees shall receive compensatory time (“Comp Time”) for work on a scheduled
day off (see Section A below) or for work in excess of 10 hours on regular,
scheduled work days (see Section B below) as assigned by a manager or supervisor
for either pre-planned newsworthy events (e.g. award shows, political debates,
sporting events) or major breaking news situations or other unforeseen
newsworthy events.

 

Page 4

--------------------------------------------------------------------------------

 

 

A.     Any employee required by a supervisor or manager to perform two (2) or
more hours of work on a scheduled non-work day is eligible for compensatory time
off. By way of example, an employee whose regular work schedule is
Monday-Friday, who works Monday-Friday, and who is scheduled to work (and
performs two or more hours of work) on a Saturday shall receive Comp Time in
accordance with Section D below. Similarly, an employee whose regular work
schedule is Tuesday-Saturday, who works Tuesday-Saturday, and who is scheduled
to work (and performs two or more hours of work) on a Sunday shall receive Comp
Time in accordance with Section D below.

 

B.     An employee who works more than ten (10) hours on a regular, scheduled
work day to cover a pre-planned newsworthy event or a major breaking news story
or other unforeseen newsworthy event shall be entitled to Comp Time in
accordance with Section D below. The Employer shall retain the right to
determine the work schedule of employees on any such days. For example, an
Employee assigned to cover a political debate or an award ceremony may be
assigned to begin work at 3 p.m.; in such cases, the Employee would not be
entitled to Comp Time if the Employee works 10 or fewer hours that work day
(i.e., ends work prior to 1 a.m.).

 

C.     The use of compensatory time off must be pre-approved by the Employee’s
supervisor or manager in advance, and in writing. In cases of pre-planned
events, managers will inform Employees when assigning the work of the amount of
Comp Time the Employee can expect to accrue during coverage. In cases of
breaking news events, managers will inform Employees within 48 hours of the
event of the amount of Comp Time the Employee accrued during that extended work
period.

 

D.     All Comp Time will be provided in half- or full-day increments (i.e., 1
“Comp Day” will be equivalent to 1 paid day off). An Employee who works fewer
than 6 hours on a non-work day pursuant to Section A above or who works more
than 10 but fewer than 16 hours on a scheduled work day pursuant to Section B
above shall be entitled to ½ day of Comp Time. An employee who works 6 or more
hours on a non-work day pursuant to Section A above or 16 or more hours on a
scheduled work day pursuant to Section B above shall be entitled to 1 full Comp
Day. Any authorized Comp Time will be available as of the date of the manager’s
approval.

 

E.      Bargaining unit employees are required to use any approved Comp Time in
half- or full-day increments within 90 days of the coverage event, subject to
manager approval. If a manager denies an Employee’s request to use Comp Time,
the Employee will receive an additional 30 days to use previously approved Comp
Time. Employees will need to manage their leave balances in coordination with
management and Human Resources. Any unused Comp Time within the applicable time
frame noted above will be forfeited, unless otherwise prohibited by state or
local law.

 

Page 5

--------------------------------------------------------------------------------

 

 

Article 8 Contractors  

 

The Employer shall be permitted to use contractors to perform bargaining unit
work. In the event that the Employer engages a contractor to replace a
bargaining unit employee who has been terminated or has resigned, it shall not
utilize any such contractor for more than four (4) months while attempting to
fill the position. However, the Employer may seek an extension of this time
limitation for good cause shown, which request shall not be unreasonably denied.
The Employer shall not have any obligation to replace any employee who has been
discharged, laid off or who has resigned.

 

Article 9 Editorial Independence and Transparency

 

Guild members shall not be required to work on branded content.

 

Article 10 Holidays/Paid Time Off

 

The Employer shall maintain their current holiday, paid time off and parental
leave policy. Nothing in this contract prohibits the Employer from providing
more parental leave, holiday and/or paid time off.

 

Article 11 Benefits

 

The Employer shall continue to provide Employees with benefits through the
TriNet Benefits Plan in 2019. If the cost of providing health insurance benefits
increases, the Employer will bear the increase in cost to a maximum of 3% per
year. If the cost increases by more than 3% per year, the Employer will meet
with the Union to negotiate about possible changes in plan design. If at any
time the Employer contemplates changing other elements of the benefits (insurer,
provider networks, etc.) it will give the Union at least 30 days' notice and an
opportunity to review and discuss the proposed changes.

 

The Employer will maintain its existing 401(k) plan. The Employer may change the
plan provider after notice to the union.

 

The Employer will offer unit employees all other benefits on the same basis and
terms as it offers to non-unit employees.

 

Article 12 Compensation

 

$40,000 minimum effective October 1, 2018 for “Video” and “Assistant” titles.

 

$45,000 minimum effective October 1, 2018 for other titles.

 

On or before December 31, 2018, the Employer shall pay each employee a
ratification bonus of $500.

 

Effective January 1, 2019, all Employees shall receive an increase in base pay
of $1140.

 

Page 6

--------------------------------------------------------------------------------

 

 

Effective January 1, 2020, all Employees shall receive an increase in base pay
of $1133.

 

Effective January 1, 2021, all Employees shall receive an increase in base pay
of $1,155.

 

Nothing in this agreement prevents the Employer from negotiating higher wages
and benefits with individual employees.

 

Upon request, the employees shall be provided with a copy of their job
description, which shall be subject to change in the Employer’s sole discretion
at any time. The Employer shall provide notice of any such changes to the Union.

 

Article 13 Reviews and Promotions

 

The Employer shall provide each unit Employee an annual comprehensive
performance evaluation and review on or about their employment anniversary date
each year. All performance metrics shall be shared with the Employee before the
evaluation. Employees may discuss raises, promotions and title changes in their
annual performance review, but the Employer shall have no obligation to provide
any raise, promotion, title change or other requested change.

 

Article 14 Management Rights

 

The Employer reserves and retains all rights to manage its business. This
includes the right to establish, change or continue policies, practices, and
procedures for the conduct of its business, including but not limited to the
publication and exploitation of any written, audio or video materials of any
kind; to discontinue operations or practices in whole or in part; to transfer,
sell, or otherwise dispose of its business relating in any way to Employer
operations, in whole or in part; to select and to determine the number and types
of represented employees required; to assign work to such represented employees
in accordance with the requirements determined by the Employer; to establish and
change work locations, schedules and assignments; to transfer and promote
represented employees, or to layoff, suspend, discipline or terminate
represented employees for any reason; to make and enforce reasonable rules for
employee conduct, performance, and safety; to subcontract bargaining unit work
to third parties; and otherwise to take such measures as the Employer may
determine to be necessary for the orderly or economical Employer operation.

 

Article 15 No Strike/No Lockout

 

During the term of the Agreement, neither the Guild, nor any represented
employees, shall engage in any sick out, slow down, strike, picketing, sympathy
strike, unfair labor practice strike, or refusal to cross a picket line or any
boycott or any other interference in the conduct of the business of the Employer
for any reason whatsoever. During the term of this Agreement, the Employer shall
not lock out any represented employees with respect to any operations covered by
this Agreement. The Guild shall take reasonable affirmative steps to assure that
its members comply with this provision.

 

Page 7

--------------------------------------------------------------------------------

 

 

Article 16 Harassment Free Workplace/Non-Discrimination

 

The Employer shall continue to enforce its policies on harassment and
non-discrimination.

 

Article 17 Duration of the Agreement

 

This agreement shall be effective upon ratification by the Salon Board and the
WGAE-Salon Union (no later than October 12, 2018) and shall expire December 31,
2021.

 

 

For The Writers Guild of America, East

 

______________________________

Signature

______________________________

Name

______________________________

Title

______________________________

Date

For Salon Media Group

 

______________________________

Signature

______________________________

Name

______________________________

Title

______________________________

Date

 

 

Page 8